Case 1:20-cv-20079-AHS Document 82 Entered on FLSD Docket 10/20/2020 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:20-cv-20079-SINGHAL/LOUIS

  BRUCE MUNRO, et al.,

                 Plaintiffs,

  v.

  FAIRCHILD TROPICAL BOTANIC
  GARDEN, INC., et al.,

                 Defendants.
                                                        /

                                               ORDER

         THIS CAUSE is before the Court on Defendants Fairchild Tropical Botanic Garden, Inc.,

  Kilburn Live, LLC, Night Garden, LLC, and Nanette M. Zapata’s (collectively, “NightGarden

  Defendants”) Notice of Discovery Hearing (ECF No. 80). A discovery hearing was held on the

  noticed disputes on October 15, 2020. This Order succinctly memorializes but does not alter the

  rulings made in open court.

         NightGarden Defendants seek to compel production of Plaintiff Bruce Munro’s (“Munro”)

  financial documents and tax returns in response to Requests Nos. 30 and 31 to NightGarden

  Defendants’ First Request for Production; and Interrogatory No. 2 in Kilburn Live’s First

  Interrogatories to Plaintiff Munro. Plaintiffs aver that tax returns have been produced for Plaintiff

  Munro’s studio, Bruce Munro Ltd. However, Plaintiffs have not produced Munro’s personal tax

  returns despite Plaintiffs’ Initial Disclosures stating Munro was personally harmed and seeking

  damages. If Plaintiff Munro claims damages arising from the alleged infringement, his tax returns

  for the years preceding the alleged conduct are relevant to determine those damages. See Exist,

  Inc. v. E.S.Y., Inc., No. 14-CV-62429, 2015 WL 926003, at *2 (S.D. Fla. Mar. 4, 2015) (“[W]hen

                                                   1
Case 1:20-cv-20079-AHS Document 82 Entered on FLSD Docket 10/20/2020 Page 2 of 3




  a plaintiff alleges actual damages (as opposed to purely statutory damages) in a trademark and

  copyright infringement suit, the plaintiff's finances are relevant to the issue of damages.”).

  Accordingly, Plaintiffs were ORDERED, within 14 days from the date of the hearing, to either

  produce the personal tax returns of Plaintiff Munro from 2015 to the present; or unequivocally

  amend their Initial Disclosures consistent with the representation that the only Plaintiff seeking

  damages is Bruce Munro Ltd. Similarly, Plaintiffs must also produce United States tax returns, to

  the extent that any exist; and any document used or prepared for use in the United Kingdom that

  memorializes Plaintiffs’ profits and losses.

          Defendants additionally seek an order compelling Plaintiffs to produce physical specimens

  of their contested art works for inspection in the United States. Insufficient information was

  available at the hearing to resolve the dispute, as it was immediately clear that the Parties had either

  not conferred or misunderstood their respective requests. Defendants contend they seek only

  samples of representative pieces of the “fireflies” exhibit as well as a single bulb-plus-stem piece.

  Plaintiffs’ counsel attempted mid-hearing to ascertain the feasibility of shipping two such

  examples from their clients, without success. Accordingly, before the Court compels Plaintiffs to

  ship any unique artwork, the Parties were instructed to confer to determine the feasibility of

  shipping the physical specimens to the United States and whether shipping two specimens, in the

  manner contemplated at the hearing, will afford Defendants and their expert the meaningful

  opportunity to examine the contested artwork. Alternatively, the Parties should explore how the

  specimens can be inspected remotely, even possibly aided by real-time transmission.

          If, following meaningful conferral, the Parties request a continued hearing to resolve the

  dispute over inspection, the Parties are to notify Chambers of such request within seven days of

  the hearing.



                                                     2
Case 1:20-cv-20079-AHS Document 82 Entered on FLSD Docket 10/20/2020 Page 3 of 3




        DONE AND ORDERED in Chambers, in Miami, Florida, this 20th day of October, 2020.



                                                __________________________
                                                LAUREN F. LOUIS
                                                UNITED STATES MAGISTRATE JUDGE




                                            3
